Title: To James Madison from William Buckner, 22 January 1808
From: Buckner, William
To: Madison, James



Hon,l Sir
Boon Cty. Kantucky Jany 22: 1808

From our early and long acquaintance I make bold to address you hoping I shall not much intrude on your time and patience while I introduce to your notice a Gent. a friend of mine, living in Lawrenceburg Darbourn Cty Indiana Territory.  The Gent. of whom I speak is Elijah Sparks Esqr. Attorney at Law.  The presentation I shall give of this Gent. may be depended on.  His attatchment to the Constitution and Laws of the Union are Undoubted.  His Character stands fair in Society, and under the tongue of good report.  His Law information, both in theory and practice is generally said to be such as to claim attention.  If you require further information as to the Character, Reputation, and standing in life of the Gent, I refer you to Colo. James Taylor of Newport-Campbell Cty Kantucky, whos report of the Gent. I make no doubt will accord with the Statement I have hear given.  As Mr. Sparks was some time a resident of that Town, Colo. Taylor must be well acquainted with him.  In consideration of which he is thought to be a person well Qualified to fill the Vacancy in the General Court of the Indiana, occasioned by the death of Judge Davis, especially as Mr. Sparks lives remote from Vincennes at which place (from information) Parties carry maters to a considerable length, and it is thought that an appointment independent of those parties would be most advisable.  Believe me Sir I have no other Motive in this business but to endeavour (in throwing in my mite) to servea man of Honour and Respectability.  I am with Respect Sir Your Most Obedt. Hble. Servt

Wm. Buckner

